Citation Nr: 1751604	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  07-28 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 with visual complications (DMII), to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964, and February 1967 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which denied service connection for type II diabetes mellitus with visual complications.

In October 2006, the Veteran filed a notice of disagreement, and in September 2007 was issued a statement of the case and perfected his appeal to the Board.

In connection with his substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  Such hearing was scheduled to take place in August 2017.  In August 2017, the Veteran submitted a statement withdrawing his request for a hearing, thus, it is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2004 physician statement shows that the Veteran has a current diagnosis of DMII that has visual complications and which is manageable by a restricted diet only.  The Veteran contends that his DMII is a result of exposure to an herbicide agent while in the Republic of Vietnam on two separate missions.

The Veteran provided a statement in April 2016 stating that on October 16, 1969, he flew on the C-123 aircraft escorting a reciprocating engine to CamRon Bay, Vietnam where he escorted the engine to its destination.  The Veteran reported that sometime after escorting the engine, he was medevacked to a hospital at Clark AFB in the Philippines Islands with Agent Orange symptoms and believes it was due to his exposure during his mission in Vietnam.  The Veteran also contended that the Air Force used herbicides to spray around the perimeter in NKP Thailand and that he was often in the vicinity in the performance of his duties.

A review of the service treatment records finds that on January 21, 1970, the Veteran was air-evacuated from Thailand to Clark AFB for evaluation for duodenal ulcer and localized colitis, and was previously hospitalized in Thailand for diarrhea.  However, inpatient (clinical )treatment records from these periods of hospitalization are not of record.  Therefore, remand is required to obtain the outstanding in-patient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send a letter to the Veteran and ask that he provide the name of the medical facility in Thailand where he received in-patient treatment between October 1969 and January 1970.  The AOJ must additionally, with any necessary assistance from the Veteran, obtain all inpatient (clinical ) records from that medical facility and associate them with the claims file.

3.  Then, the AOJ must obtain the Veteran's inpatient (clinical) treatment records from Clark AFB stemming from his January 1970 hospitalization and associate them with the claims file.  

If any records are unavailable, the Veteran and his representative shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, that he can obtain the records and submit them to VA, and of any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




